DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2022 was considered by the examiner.

Claim Rejections - 35 USC § 112(d)
Examiner withdraws the 35 USC § 112(d) based upon Applicant’s cancelation of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-11, 22-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 9,698,272 B1) (“Ikeda”), in view of Park et al., "Effect of aluminum addition to solution-derived amorphous indium zinc oxide thin film for an oxide thin film transistors", Microelectronic Engineering, Volume 109, September 2013, Pages 189-192 (“Park”), in view of Yamazaki et al. (US 8,530,285 B2) (“Yamazaki”).
Regarding claim 6, Ikeda teaches at least in figures 1-2
a first electrode (E1); 
a second electrode (E2); 
an oxide semiconductor layer (SoL) provided between the first electrode (E1 and at least part of SL1) and the second electrode (E2 SL2),

a first oxide layer (SL1) provided between the first electrode (EL1) and the oxide semiconductor layer (SoL),
the first oxide layer (SL1) having a material different from a material of the oxide semiconductor layer (SoL) (Col. 2 at lines 41-43, and Col. 3 at lines 45-55, where Sol can be the same or different material as SL1 and/or SL2).


a gate electrode (G) surrounding the oxide semiconductor layer (SoL); and 
a gate insulating layer (IL) provided between the oxide semiconductor layer (SoL) and the gate electrode (G), and 
the gate insulating layer (IL) provided between the first electrode (E1) and the second electrode (E2), 
wherein the gate insulating layer (IL) includes a first portion (left IL) and a second portion  (right IL) in a cross section (figure 2) including the first electrode (E1), the second electrode (E2), the oxide semiconductor layer (SoL), and the gate insulating layer (IL), 
the oxide semiconductor layer (SoL) is interposed between the first portion (left IL) and the second portion (right IL), -2- 4893-6320-3869.1Atty. Dkt. No. 114125-0119 
at least one of the first electrode (E1) or the second electrode (E2) includes a metal layer col. 2 at lines 29-43)
a length of the first electrode (length of E1) in a direction from the first portion (left IL) towards the second portion (right IL) is larger than a distance between an outer edge of the first portion and an outer edge of the second portion in the direction in the cross section (As Examiner understand this limitation E2 must extend horizontally across IL and extend past IL on the right and left. This is shown in figure 2),  
a length of the second electrode (length of E2) in the direction is larger than the distance in the cross section (as Examiner understands this limitation E2 must extend horizontally across IL and extend past IL on the right and left. This is shown in figure 2), 
a length of the metal layer (E1 and E2) in the direction is larger than the distance in the cross section (as Examiner understands this limitation E1/E2 must extend horizontally across IL and extend past IL on the right and left. This is shown in figure 2), and 

Ikeda does not teach:
a length of the conductive oxide layer (SL1/SL2) in the direction is larger than the distance in the cross section.
However, this is considered a change in size/proportion of SL1/SL2. This is because In Gardner v.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. There is no evidence that the claimed size and/or proportion of the conductive oxide layer would change the operation of the device. Thus, changing the size of the this feature is not a patentable feature.

Ikeda does not teach:
the oxide semiconductor layer having an atomic ratio of aluminum to a sum of indium, aluminum, and zinc of equal to or more than 11% and equal to or less than 15%; 
the oxide semiconductor layer having an atomic ratio of indium to a sum of indium, aluminum, and zinc of equal to or more than 39%; 
the oxide semiconductor layer having an atomic ratio of zinc to a sum of indium, aluminum, and zinc of equal to or more than 20%; 
at least one of the first electrode (Ikeda E1) or the second electrode (Ikeda E2) includes a metal layer (Ikeda col. 2 at lines 29-43) and a conductive oxide layer, 
the conductive oxide layer is provided between the metal layer (Ikeda E1/E2) and the oxide semiconductor layer (Ikeda SoL). 


Park teaches at least in table 1:
The ration of Al:Zn:In can be 0.3:1:1. Which is equivalent to 13.04% : 43.47% : 43.47%
Further, Park teaches another ration where,
The ration of Al:Zn:In can be 0.6:2:3. Which is equivalent to 10.71% : 35.71% : 53.57%
Examiner has provided the following table below translating table 1 of Park to percentages as required by the claim.
Al
In
Zn
total Al,In,Zn
Al%
In%
Zn%
0.1
3
2
5.1
1.960784
58.82353
39.21569
0.2
3
2
5.2
3.846154
57.69231
38.46154
0.3
3
2
5.3
5.660377
56.60377
37.73585
0.4
3
2
5.4
7.407407
55.55556
37.03704
0.5
3
2
5.5
9.090909
54.54545
36.36364
0.6
3
2
5.6
10.71429
53.57143
35.71429
0.1
1
1
2.1
4.761905
47.61905
47.61905
0.2
1
1
2.2
9.090909
45.45455
45.45455
0.3
1
1
2.3
13.04348
43.47826
43.47826


It would have been obvious to one of ordinary skill in the art to combine Park with Ikeda and form the IAZO film in the device of Ikeda as Ikeda does not teach the rations of In:Al:Zn in the IAZO film. Thus, one of ordinary skill in the art would have looked for another reference to teach the ratios. 
Park further teaches that one of ordinary skill in the art would have optimized the amount of Al in the IAZO film because as the amount of Al increase the amount of off-current decreased, but the threshold voltage moves in the positive direction. Pg. 191 at col. 1. Further, as the percentrage of Al increases the device starts to exhibit an enchaced mode of operatation. Id. While decreasing the amount of In in the device resulted in a high off current and extreme positive threshold voltage. Pg. 191 at col. 2. Therefore, the ratio of Al to In and Zn and the ratio of In to Zn in the AIZO film is a result effective variable which will determine the off-current and the threshold voltage. Optimizing these ratios will obviously lead one of ordinary skill in the art to optimizing the aforementioned characteristics of the device. 
Therefore because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.

Ikeda and Park do not teach:
at least one of the first electrode (Ikeda E1) (Ikeda E2) includes a metal layer (Ikeda col. 2 at lines 29-43) and a first conductive oxide layer, 
the first conductive oxide layer is provided between the first metal layer (Ikeda E1/E2) and the first oxide layer (Ikeda SL1), 
the first conducive oxide layer has a material different from the material of the first oxide layer (Ikeda SL1).

Yamazaki teaches:
The source and drain wirings (108a/108b) of a transistor can comprise copper, or tungsten. Col. 14 at lines 26-48. Yamazaki also teaches that a conductive oxide can be used as the source and drain wirings. Col. 14 at lines 49-54. Further, Yamazaki teaches that one may contain both a metal element and a conductive oxide. Col. 14 at lines 55-57.
Based upon the teachings of Yamazaki it would have been obvious to one of ordinary skill in the art to modify the first and second electrodes of Ikeda to have a dual layer structure where one of the layers is a metal element and the other layer is a conductive oxide layer. This is because Yamazaki reconizes that a metal element, a conductive oxide, and/or a combination of the two is equivalent for the same purpose of being a source and drain wiring in a transistor. MPEP 2144.06. Further, Yamazaki reconizes that a metal element, a conductive oxide, and/or a combination of the two are suitable for the intended purposes of being a source and drain wiring/electrode for a transistor. MPEP 2144.07. Thus, it would have been obvious to one of ordinary skill in the art to replace the source drain of Ikeda with the multi-layer electrode taught by Yamazaki.
Therefore, the combination of Ikeda and Yamazaki teach
at least one of the first electrode (Ikeda E1; Yamazaki 108a/108b) includes a metal layer (Ikeda col. 2 at lines 29-43; Yamazaki col. 14 at lines 26-48) and a first conductive oxide layer (col. 14 at lines 55-57), 
the first conductive oxide layer is provided between the first metal layer (Ikeda E1/E2) and the first oxide layer (Ikeda SL1) (Yamazaki col. 14 at lines 26-57, based upon the teachings of Yamazaki it would have been obvious to one of ordinary skill in the art to arrange the different layers of the source/drain electrode using routine skill in the art. Thus, the specific arrangement claimed would have been obvious to one of ordinary skill in the art.), 
the first conducive oxide layer (col. 14 at line 49-55) has a material different from the material of the first oxide layer (Ikeda SL1) (Yamazaki teaches the conducive oxide can be ITO, and Ikeda teaches SL1 can be InGaSiO).

Regarding claim 7, Park teaches:
That no other metals are present in the oxide semiconductor layer except for In, Al, and Zn. Therefore, these metals make up more than 90% of the metals in the IAZO film.
Regarding claim 8, Park teaches:
There is no Ga, Sn, or Ti in the IAZO film. Therefore, Park teaches that these elements can be equal to 0% of the IAZO film.
Regarding claim 10, Park teaches:
That In can be 53.57% of the IAZO film, which is equal to or less and 70%.
Regarding claim 11, Yamazaki teaches
The gate insulating layer may be formed of a single or a plurality of layers. Col. 14-15 at lines 60-15. Yamazaki teaches that these layers can be a plurality of different oxides. Thus, these layers meet the claimed limitation as it would have been obvious to use a single layer or multiple layers of different oxides for the gate insulating layer. MPEP 2144.07, and 2144.06.
Regarding claim 22, Yamazaki teaches:
The first conductive oxide, or first layer of the source/drain electrode, can be ITO (col. 14 at line 49-55).
Regarding claim 26, 
Claim 16 is obvious for the reasons stated in claim 6 with regard to the Yamazaki reference. Where claim 6 can be said to be directed to a source electrode, and claim 26 can be directed to a drain electrode, or vice-versa. Claim 26, is obvious because Yamazaki teaches that what one does to the drain or source electrode one can also do the source or drain electrode.





Response to Arguments
Applicant’s amendments, filed August 11, 2022, have overcome the previous grounds of rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822